DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-10, 16-17, 20-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brooks et al. (US. 200600798413A1) (“Brooks”).
Re claim 1, Brooks discloses a method for dynamic pressure control in a fluid delivery system (Fig. 1a-13, abstract, ¶0074, the pressure and the close loop control base on the pressure) during a multiphase/multi-fluid injection (¶0053, ¶0074), comprising: providing a multiphase fluid delivery system (Fig. 1a) comprising at least a first fluid reservoir  (36a) configured for containing a first fluid (abstract, ¶0040), at least a second fluid reservoir (36b) configured for containing a second fluid (abstract, ¶0040), a fluid conduit for conducting the first fluid from the first reservoir and the second fluid from the second reservoir to a patient (Fig. 5, 510, ¶0064 or Fig. 8, 811, ¶0071), and an injector (22, powered head, ¶0040) comprising at least a first drive member for expelling the first fluid from the first reservoir  (drives controlled by 29a, ¶0041) and at least a second drive member for expelling the second fluid from the second reservoir ( drive that controlled by 29b); advancing the first drive member to expel the first fluid from the first reservoir into the conduit during a first injection phase (¶0053, the protocol is programable to inject in the first phase the first fluid), wherein the first fluid is pressurized to a first fluid pressure (¶0074, wherein the fluid is controlled in a closed loop and programable ¶0061); measuring the first fluid pressure during the first injection phase to provide a target value (¶0074, the closed loop, mean to set up a pressure target and the controller tries to reaches that predetermined value, and in every loop, the controller measures the pressure value (target value) and compare to the desired one), wherein the target value is based on the measured fluid pressure of the first fluid phase (the closed loop means that the controller will measure the pressure in the phase continuously, which will be very close to the setting pressure); while the second reservoir is in fluid isolation from the conduit (Fig. 5, Fig. 8), advancing or retracting the second drive member to increase or decrease the fluid pressure of the second fluid in the second reservoir to the target value (¶0074, the controlled loop of the pressure can be adjusted continuously in closed loop so that it is driven to equalize the pressure of the syringe with the target value pressure); placing the second reservoir in fluid communication with the conduit (Fig. 5, Fig. 8, such as the second phase the second reservoir will be programmed to be  injected); and advancing the second drive member to expel the second fluid from the second reservoir into the conduit at a pressure equal to the target value (the closed loop control will expel the fluid in a controlled manner such as the pressure attempt to be equal to the determined pressure with minor fluctuating, ¶0074, the conduit pressure is continually checked by the closed-looped control system to drive the syringes according to the set pressure, so that the fluid exit from the conduit at the same pressure).  
Re claim 2, Brooks discloses isolating the first reservoir from fluid communication with the conduit prior to advancing the second drive member to expel the second fluid from the second reservoir into the conduit (¶0020, wherein the injection can be separately programmed, such as the first reservoir can be isolated prior to injection the second fluid).  
Re claim 3, Brooks discloses wherein the target value is substantially equal to the first fluid pressure (the closed loop control will expel the fluid in a control manner such as the pressure can be equal to the determined pressure, ¶0074). 
Re claim 4, Brooks discloses wherein the target value is greater than the first fluid pressure (the closed loop control will expel the fluid in a control manner which the current value can  be greater than the previous reading (target value) to increase the pressure to predetermined one, ¶0074).  
Re claim 5, Brooks discloses wherein the target value is less than the first fluid pressure (the closed loop control will expel the fluid in a control manner which the current value can  be less than the previous reading (target value) to decrease the pressure to predetermined one, ¶0074).
Re claim 8, Brooks discloses wherein the first fluid comprises an imaging contrast media and the second fluid comprises saline (abstract, ¶0020).  
Re claim 9, Brooks discloses wherein the first fluid reservoir and the at least the second fluid reservoir are fluid reservoirs independently selected from the group consisting of a syringe, a peristaltic pump, and a compressible bag (abstract, ¶0014).  
Re claim 10, Brooks discloses wherein at least one of the first fluid reservoir and the at least the second fluid reservoir is a syringe (abstract, ¶0014).   
Re claim 16, Brooks discloses a fluid delivery system configured for dynamic pressure equalization during a multiphase/multi-fluid injection (Fig. 1a-13, abstract, ¶0074, the pressure and the close loop control base on the pressure, ¶0053, ¶0074), comprising: at least a first reservoir (36a) configured for containing a first fluid (abstract, ¶0040); at least a second reservoir (36b) configured for containing a second fluid (abstract, ¶0040); a conduit connected to the first reservoir and the second reservoir for conducting fluid from the first and second reservoirs to a patient (510 in Fig. 5, ¶0064 or 811 in Fig. 8, ¶0071); a fluid injector (22, powered head, ¶0040) comprising at least a first drive member for expelling the first fluid from the first reservoir (drives controlled by 29a, ¶0041) and at least a second drive member for expelling the second fluid from the second reservoir (drives controlled by 29b, ¶0041); and a controller (30, ¶0048) in electronic communication with the fluid injector comprising computer readable memory containing instructions that, when executed by the controller (¶0048, memory), causes the controller to: instruct the injector to advance the first drive member to expel the first fluid from the first reservoir during a first injection phase (¶0053, the protocol is programable to inject in the first phase the first fluid), wherein the first fluid is pressurized to a first fluid pressure (¶0074, wherein the fluid is controlled by a closed loop programable system, ¶0061); measure the first fluid pressure during the first injection phase to provide a target value, wherein the target value is based on the measured fluid pressure of the first fluid phase (¶0074, the closed loop means to set up a target pressure and the controller tries to reaches that predetermined value with minor fluctuating, and in the every loop, the controller measures the pressure value (target value) and compare to the desired one); while the second reservoir is in fluid isolation from the conduit, instruct the injector to advance the second drive member to increase the fluid pressure of the second fluid in the second reservoir to the target value (¶0074, the controlled of the pressure in closed loop as driven to deliver a fluid to equalize the pressure of the syringe with the target value pressure); instruct the injector to place the second reservoir in fluid communication with the conduit; and instruct the injector to advance the second drive member to expel the second fluid from the second reservoir into the conduit at a pressure equal to the target value (the closed loop control will expel the fluid in a controlled manner such as the pressure attempt to be equal to the determined pressure with minor fluctuating, ¶0074, the conduit pressure is continually checked by the closed-looped control system to drive the syringes according to the set pressure, so that the fluid exit from the conduit at the same pressure).  
Re claim 17, Brooks discloses wherein the controller comprises further computer readable memory containing instructions that, when executed by the controller, causes the controller to: instruct the injector to isolate the first fluid reservoir from fluid communication with the conduit prior to instructing the injector to advance the second drive member to expel the second fluid from the second reservoir into the conduit (¶0020, wherein the injection can be separately programmed, such as the first reservoir can be isolated prior to injection the second fluid).
Re claim 20, Brooks discloses wherein the first fluid reservoir and the at least the second fluid reservoir are fluid reservoirs independently selected from the group consisting of a syringe, a peristaltic pump, and a compressible bag (abstract, ¶0014). 
Re claim 21, Brooks discloses wherein at least one of the first fluid reservoir and the at least the second fluid reservoir is a syringe (abstract, ¶0014).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Nemoto (US. 20130030290A1).
Re claim 6, Brooks fails to disclose wherein advancing the second drive member to expel the second fluid from the second reservoir further comprises continuing to advance the first drive member to expel the first fluid from the first reservoir to provide a dual flow fluid delivery of a predetermined ratio of the first fluid and the second fluid.  
However, Nemoto disclose an injector ( Figs. 1-12) has a first reservoir (A, Fig. 1, 20a in Fig. 2) can be derived alone by (a portion of 110) and  a second reservoir (B, Fig. 1, 20B in Fig. 2) can be derived alone by (a portion of 110) and wherein advancing the second drive member to expel the second fluid from the second reservoir further comprises continuing to advance the first drive member to expel the first fluid from the first reservoir to provide a dual flow fluid delivery of a predetermined ratio of the first fluid and the second fluid ( abstract, ¶0061, ¶0093, the system can injected both fluids at the same time with specific ratio).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brooks so that  advancing the second drive member to expel the second fluid from the second reservoir further comprises continuing to advance the first drive member to expel the first fluid from the first reservoir to provide a dual flow fluid delivery of a predetermined ratio of the first fluid and the second fluid as taught by Nemoto for the purpose of injecting a predetermined concentration of the mixed ratio and using an easy-to use injection setting (Nemoto, ¶0003, ¶0005).
Re claim 7, Brooks fails to disclose adjusting the first fluid pressure and the second fluid pressure to provide the dual flow fluid delivery, wherein the predetermined ratio is a specified ratio ranging from 1 : 99 of the first fluid to the second fluid to 99 : 1 of the first fluid to the second fluid.
However, Nemoto disclose an injector ( Figs. 1-12) has a first reservoir (A, Fig. 1, 20a in Fig. 2) can be derived alone by (a portion of 110) and  a second reservoir (B, Fig. 1, 20B in Fig. 2) can be derived alone by (a portion of 110) and wherein adjusting the first fluid pressure and the second fluid pressure to provide the dual flow fluid delivery( abstract, ¶0061, ¶0093, the system can injected both fluids at the same time with specific ratio) and wherein the predetermined ratio is a specified ratio ranging from 1 : 99 of the first fluid to the second fluid to 99 : 1 of the first fluid to the second fluid (the ratio can be adjusted in any ratio, ¶0052 as an example 50:50).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brooks so that adjusting the first fluid pressure and the second fluid pressure to provide the dual flow fluid delivery, wherein the predetermined ratio is a specified ratio ranging from 1 : 99 of the first fluid to the second fluid to 99 : 1 of the first fluid to the second fluid as taught by Nemoto for the purpose of injecting a predetermined concentration of the mixed ratio and using an easy-to use injection setting (Nemoto, ¶0003, ¶0005).
Re claim 18, Brooks fails to disclose wherein the controller comprises further computer readable memory containing instructions that, when executed by the controller, causes the controller to: concurrent with instructing the injector to advance the second drive member to expel the second fluid, instruct the injector to continue to advance the first drive member to expel the first fluid from the first reservoir to provide a dual flow fluid delivery of a predetermined ratio of the first fluid and the second fluid. 
However, Nemoto disclose an injector ( Figs. 1-12) has a first reservoir (A, Fig. 1, 20a in Fig. 2) can be derived alone by (a portion of 110) and  a second reservoir (B, Fig. 1, 20B in Fig. 2) can be derived alone by (a portion of 110) and wherein advancing the second drive member to expel the second fluid from the second reservoir further comprises continuing to advance the first drive member to expel the first fluid from the first reservoir to provide a dual flow fluid delivery of a predetermined ratio of the first fluid and the second fluid ( abstract, ¶0061, ¶0093, the system can injected both fluids at the same time with specific ratio).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brooks so that the controller comprises further computer readable memory containing instructions that, when executed by the controller, causes the controller to: concurrent with instructing the injector to advance the second drive member to expel the second fluid, instruct the injector to continue to advance the first drive member to expel the first fluid from the first reservoir to provide a dual flow fluid delivery of a predetermined ratio of the first fluid and the second fluidas taught by Nemoto for the purpose of injecting a predetermined concentration of the mixed ratio and using an easy-to use injection setting (Nemoto, ¶0003, ¶0005).
 Re claim 19, Brooks fails to disclose wherein the controller comprises further computer readable memory containing instructions that, when executed by the controller, causes the controller to: during the dual flow fluid delivery, instruct the fluid injector to adjust the first fluid pressure and the second fluid pressure to provide the dual flow fluid delivery, wherein the predetermined ratio is a specified ratio ranging from 1 : 99 of the first fluid to the second fluid to 99 : 1 of the first fluid to the second fluid.  
However, Nemoto disclose an injector ( Figs. 1-12) has a first reservoir (A, Fig. 1, 20a in Fig. 2) can be derived alone by (a portion of 110) and  a second reservoir (B, Fig. 1, 20B in Fig. 2) can be derived alone by (a portion of 110) and wherein adjusting the first fluid pressure and the second fluid pressure to provide the dual flow fluid delivery( abstract, ¶0061, ¶0093, the system can injected both fluids at the same time with specific ratio) and wherein the predetermined ratio is a specified ratio ranging from 1 : 99 of the first fluid to the second fluid to 99 : 1 of the first fluid to the second fluid (the ratio can be adjusted in any ratio, ¶0052 as an example 50:50).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brooks so that the controller comprises further computer readable memory containing instructions that, when executed by the controller, causes the controller to: during the dual flow fluid delivery, instruct the fluid injector to adjust the first fluid pressure and the second fluid pressure to provide the dual flow fluid delivery, wherein the predetermined ratio is a specified ratio ranging from 1 : 99 of the first fluid to the second fluid to 99 : 1 of the first fluid to the second fluid as taught by Nemoto for the purpose of injecting a predetermined concentration of the mixed ratio and using an easy-to use injection setting (Nemoto, ¶0003, ¶0005).
Claims 12-15, 23-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Stokes et al. (US. 20120123257A1) (“Stokes”).
Re claim 12, Brooks fails to disclose at least one third fluid reservoir in selectable fluid communication with the conduit and operatively engaged with at least one third drive member of the fluid injector for expelling at least a third fluid into the conduit.  
However, Stokes discloses an injector ( Figs. 60-62) has three fluid reservoir (136s) and at least one third fluid reservoir in selectable fluid communication with the conduit (1500) and operatively engaged with at least one third drive member of the fluid injector for expelling at least a third fluid into the conduit (¶0096, ¶0145).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brooks so that to include at least one third fluid reservoir so that the injection has at least one third fluid reservoir in selectable fluid communication with the conduit and operatively engaged with at least one third drive member of the fluid injector for expelling at least a third fluid into the conduit as taught by Stokes for the purpose of multi-use fluid set that can be controlled by the same injection control head and same program (Stokes, ¶0112).
Re claim 13, Brooks fails to disclose wherein each fluid reservoir is independently in selective fluid communication with the conduit by a respective valve.  
However, Stokes discloses an injector ( Figs. 60-62) has three fluid reservoir (136s) and wherein each fluid reservoir is independently in selective fluid communication with the conduit by a respective valve (1150 in  ¶0112 and or  1160 in ¶0119).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brooks so that each fluid reservoir is independently in selective fluid communication with the conduit by a respective valve as taught by Stokes for the purpose of control the flow in each outlet of the induvial syringe (Stokes, ¶0112).
Re claim 14, Brooks fails to disclose wherein each of the respective valves comprises a first, fill position wherein the fluid reservoir is in fluid communication with a fluid container but in fluid isolation with the conduit, a second, closed position wherein the fluid reservoir is in fluid isolation with the respective fluid container and the conduit, and a third, delivery position where the fluid reservoir is in fluid communication with the conduit but in fluid isolation with the fluid container.  
However, Stokes discloses an injector ( Figs. 60-62) has three fluid reservoir (136s) and wherein each fluid reservoir is independently in selective fluid communication with the conduit by a respective valve (1150 in  ¶0112 and or  1160 in ¶0119) and wherein each of the respective valves comprises a first, fill position wherein the fluid reservoir is in fluid communication with a fluid container but in fluid isolation with the conduit (¶0119), a second, closed position wherein the fluid reservoir is in fluid isolation with the respective fluid container and the conduit (¶0119), and a third, delivery position where the fluid reservoir is in fluid communication with the conduit but in fluid isolation with the fluid container (¶0119).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brooks so that each of the respective valves comprises a first, fill position wherein the fluid reservoir is in fluid communication with a fluid container but in fluid isolation with the conduit, a second, closed position wherein the fluid reservoir is in fluid isolation with the respective fluid container and the conduit, and a third, delivery position where the fluid reservoir is in fluid communication with the conduit but in fluid isolation with the fluid container as taught by Stokes for the purpose of control the flow in each outlet of the induvial syringe (Stokes, ¶0112).
Re claim 15, Brooks discloses a processor (¶0045), but it fails to disclose wherein each of the respective valves is operatively controlled by a processor of the fluid injector. 
However, Stokes discloses an injector (Figs. 60-62) has three fluid reservoir (136s) and wherein each fluid reservoir is independently in selective fluid communication with the conduit by a respective valve (1150 in  ¶0112 and or  1160 in ¶0119) and wherein each of the respective valves comprises a first, fill position wherein the fluid reservoir is in fluid communication with a fluid container but in fluid isolation with the conduit (¶0119), a second, closed position wherein the fluid reservoir is in fluid isolation with the respective fluid container and the conduit (¶0119), and a third, delivery position where the fluid reservoir is in fluid communication with the conduit but in fluid isolation with the fluid container and each of the respective valves is operatively controlled by a processor of the fluid injector (¶0119, ¶0149).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brooks so that each of the respective valves is operatively controlled by a processor of the fluid injector as taught by Stokes for the purpose of control the flow in each outlet of the induvial syringe (Stokes, ¶0112).
Re claim 23, Brooks fails to disclose wherein the fluid injector further comprises at least one third fluid reservoir in selectable fluid communication with the conduit and operatively engaged with at least one third drive member of the fluid injector for expelling at least a third fluid into the conduit.  
However, Stokes discloses an injector ( Figs. 60-62) has three fluid reservoir (136s) and at least one third fluid reservoir in selectable fluid communication with the conduit (1500) and operatively engaged with at least one third drive member of the fluid injector for expelling at least a third fluid into the conduit (¶0096, ¶0145).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brooks so that to include at least one third fluid reservoir so that the fluid injector further comprises at least one third fluid reservoir in selectable fluid communication with the conduit and operatively engaged with at least one third drive member of the fluid injector for expelling at least a third fluid into the conduit as taught by Stokes for the purpose of multi-use fluid set that can be controlled by the same injection control head and same program (Stokes, ¶0112).
Re claim 24, Brooks fails to disclose wherein each fluid reservoir is independently in selective fluid communication with the conduit by a respective valve.
However, Stokes discloses an injector ( Figs. 60-62) has three fluid reservoir (136s) and wherein each fluid reservoir is independently in selective fluid communication with the conduit by a respective valve (1150 in  ¶0112 and or  1160 in ¶0119).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brooks so that each fluid reservoir is independently in selective fluid communication with the conduit by a respective valve as taught by Stokes for the purpose of control the flow in each outlet of the induvial syringe (Stokes, ¶0112).
Re claim 25, Brooks fails to disclose wherein each of the respective valves comprises a first, fill position wherein the fluid reservoir is in fluid communication with a fluid container but in fluid isolation with the conduit, a second, closed position wherein the fluid reservoir is in fluid isolation with the respective fluid container and the conduit, and a third, delivery position where the fluid reservoir is in fluid communication with the conduit but in fluid isolation with the fluid container. 
However, Stokes discloses an injector ( Figs. 60-62) has three fluid reservoir (136s) and wherein each fluid reservoir is independently in selective fluid communication with the conduit by a respective valve (1150 in  ¶0112 and or  1160 in ¶0119) and wherein each of the respective valves comprises a first, fill position wherein the fluid reservoir is in fluid communication with a fluid container but in fluid isolation with the conduit (¶0119), a second, closed position wherein the fluid reservoir is in fluid isolation with the respective fluid container and the conduit (¶0119), and a third, delivery position where the fluid reservoir is in fluid communication with the conduit but in fluid isolation with the fluid container (¶0119).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brooks so that each of the respective valves comprises a first, fill position wherein the fluid reservoir is in fluid communication with a fluid container but in fluid isolation with the conduit, a second, closed position wherein the fluid reservoir is in fluid isolation with the respective fluid container and the conduit, and a third, delivery position where the fluid reservoir is in fluid communication with the conduit but in fluid isolation with the fluid container as taught by Stokes for the purpose of control the flow in each outlet of the induvial syringe (Stokes, ¶0112).
 Re claim 26, Brooks discloses a processor (¶0045), but it fails to disclose wherein each of the respective valves is operatively controlled by a processor of the fluid injector. 
However, Stokes discloses an injector (Figs. 60-62) has three fluid reservoir (136s) and wherein each fluid reservoir is independently in selective fluid communication with the conduit by a respective valve (1150 in  ¶0112 and or  1160 in ¶0119) and wherein each of the respective valves comprises a first, fill position wherein the fluid reservoir is in fluid communication with a fluid container but in fluid isolation with the conduit (¶0119), a second, closed position wherein the fluid reservoir is in fluid isolation with the respective fluid container and the conduit (¶0119), and a third, delivery position where the fluid reservoir is in fluid communication with the conduit but in fluid isolation with the fluid container and each of the respective valves is operatively controlled by a processor of the fluid injector (¶0119, ¶0149).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brooks so that each of the respective valves is operatively controlled by a processor of the fluid injector as taught by Stokes for the purpose of control the flow in each outlet of the induvial syringe (Stokes, ¶0112).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783    

/Lauren P Farrar/Primary Examiner, Art Unit 3783